MEMORANDUM *
Hollynn D’Lil appeals the amount of the district court’s award of attorneys’ fees in her settlement with Good-Nite Inn (doing business as Stratford Inn) and its operating corporation Pacifica Stratford LLC (“Stratford”) for violations of her civil rights, the Americans with Disabilities Act (“ADA”), and the California Health and Safety Code. We affirm. Because the parties are familiar with the facts of this case, we recount them only as necessary to explain our decision.
1. Number of Hours. The district court’s determination of the number of compensable hours was not an abuse of discretion and was accompanied by “a concise but clear explanation,” Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), that “g[a]ve at least some indication of how it arrived at the amount of compensable hours for which fees were awarded to allow for meaningful appellate review.” Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992).
£ Reasonable Hourly Rate. The district court correctly determined the reasonable hourly rate not “by reference to the rates actually charged by the prevailing party,” Schwarz v. Secretary of Health & Human Servs., 73 F.3d 895, 908 (9th Cir.1995), but “according to the prevailing market rates in the relevant community,” Blum v. Stenson, 465 U.S. 886, 895, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984), which typically is the community in which the district court sits, Davis v. Mason County, 927 F.2d 1473, 1488 (9th Cir.1991). The district court did not abuse its discretion in concluding that D’Lil did not meet her “burden of producing satisfactory evidence, in addition to the affidavits of its counsel, that the requested rates are in line with those prevailing in the community for similar services,” Jordan v. Multnomah County, 815 F.2d 1258, 1263 (9th Cir.1987), or of providing any reason to depart from the prevailing community rates.
3. Stratford’s Cross Appeal. Because Stratford provided no argument or authority to support its cross appeal, we deem *687the issue abandoned. Gulf USA Corp. v. Federal Insur. Co., 259 F.3d 1049, 1056 (9th Cir.2001).
The decision of the district court is AFFIRMED.
BERZON, Circuit Judge,

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3.